377 F.2d 992
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CREW BUILDERS SUPPLY COMPANY, Respondent.
No. 17151.
United States Court of Appeals Sixth Circuit.
May 4, 1967.

Burton L. Raimi, N.L.R.B., Washington, D.C., On brief-- Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Elliott Moore, Charles N. Steele, Attorneys N.L.R.B., Washington, D.C., for petitioner.
Arnold Morelli, Cincinnati, Ohio, Nicholas Bauer, Cincinnati, Ohio, on brief, for respondent.

ORDER

1
Before CELEBREZZE and Mc CREE, Circuit Judges, and WEINMAN, District Judge.1


2
ON PETITION FOR ENFORCEMENT OF AN ORDER OF THE ANTIONAL LABOR RELATIONS BOARD


3
The National Labor Relations Board has petitioned to enforce its order based on a finding that respondent has violated 8(a)(3) and (1) of the National Labor Relations Act by laying off and threatening employees because of their union activity.  Upon consideration of the record, it appears that the findings of the Board are supported by substantial evidence and that the Board did not abuse its discretion by refusing to hear additional testimony.


4
It is therefore ordered that the petition for enforcement be, and hereby is, granted.



1
 Honorable Carl A. Weinman, Chief Judge, United States District Court for the Southern District of Ohio, sitting by designation